GREG       ABBOTT




                                                April 17,2007



The Honorable Dan W. Heard                               Opinion No. GA-0539
Calhoun County Criminal District Attorney
Post Office Box 1001                                     Re: Whether the Calhoun County Navigation
Port Lavaca, Texas 77979                                 District may enact a tax limitation under article
                                                         VIII, section 1-b(h) of the Texas Constitution
                                                         (RQ-0544-GA)

Dear Mr. Heard:

        You ask whether the Calhoun County Navigation District (the "District") may enact a tax
limitation under article VIII, section 1-b(h) of the Texas Constitution.'

        Generally, the Texas Constitution requires that taxation be "equal and uniform," and that
property be "taxed in proportion to its value." TEX.CONST.art. VIII, 5 l(a)-(b). Article VIII,
section 1-b(h) of the Texas Constitution, however, authorizes certain governmental entities that
impose an ad valorem tax to limit increases of the total amount of the tax on the homesteads of
persons with disabilities or persons sixty-five years of age or older. See id. art. VIII, 5 1-b(h). The
limitation under that section is known colloquially as a "tax f r e e ~ e . "You
                                                                             ~ relate that the District has
considered adopting a resolution to establish a tax freeze for property taxed by the District. Brief,
supra note 1, at 1.

         Courts interpreting the state constitution "rely heavily on its literal text and must give effect
to its plain language." Doody v. Ameriquest Mortgage Co., 49 S.W.3d 342, 344 (Tex. 2001). By
its terms, article VIII, section 1-b(h) grants authority to establish a tax freeze only to "a county, a city
or town, or a junior college district." See TEX.CONST.art. VIII, 5 1-b(h). The District was created
under article XVI, section 59 of the Texas Constitution concerning conservation and reclamation
districts. See id. art. XVI, 5 59; Act of May 5,1953,53d Leg., R.S., ch. 195, $5 1-3,1953 Tex. Gen.
Laws 535, 535-39 (establishing Calhoun County Navigation District with taxing authority). A
navigation district is not a county, city or town, or junior college district under the constitution.



         'See Letter and Brief from Honorable Dan W. Heard, Calhoun County Criminal District Attorney, to Honorable
Greg Abbott, Attorney General of Texas (Oct. 17, 2006) (on file with the Opinion Committee, also available at
http://www.oag.state.tx.us) [hereinafter Request Letter and Brief, respectively].

        'See generally Tex. Att'y Gen. Op. Nos. GA-0363 (2005), GA-0269 (2004), GA-0222 (2004).
The Honorable Dan W. Heard - Page 2            (GA-0539)



See TEX.CONST.art. VII, 5 3-b (independent school districts and junior college districts); id.art. IX,
5 1 (counties); id. art. XI, 5 4 (general law cities and towns); id. art. XI, 5 5 (home-rule cities).
Consequently, article VIII, section 1-b(h) of the Texas Constitution does not authorize a navigation
district to adopt a property tax freeze under that section for persons with disabilities or persons
sixty-five years of age or older.
The Honorable Dan W. Heard - Page 3           (GA-0539)



                                       S U M M A R Y

                      Article VIII, section 1-b(h) of the Texas Constitution does not
              authorize a navigation district to adopt a property tax freeze under
              that section for persons with disabilities or persons sixty-five years of
              age or older.




KENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee